In an action for a separation, in which a judgment of separation had been granted to the plaintiff wife on January 23,1950, the defendant husband appeals from an order of the Supreme Court, Westchester County, dated July 6, 1962, which, inter alla, appointed .the wife as receiver of a business owned by the defendant. Appeal dismissed, without costs. Plaintiff’s motion for sequestration and the appointment of a receiver was granted on consent of the defendant, and no appeal lies from the order entered thereon (Kennedy v. Mahoney, 281 App. Div. 831). If defendant is aggrieved by the appointment of the plaintiff as receiver, his remedy lies at Special Term by way of an application for substitution of a different receiver. Some of the defendant’s contentions in tMs court relate to his cross motion for modification of the support provisions of the judgment of separation. Such motion was held in abeyance by the order appealed from pending submission by the parties of further proof. The record on appeal contains no subsequent order finally disposing of said cross motion; and, indeed, there is no indication in the papers that it was ever determined. Under the circumstances, in regard to the cross motion, there is nothing before us to review. Beldock, P. J., Ughetta, Christ, Brennan and Benjamin, JJ., concur.